DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US Patent 7043859 in view of Schmid, US Patent 4178710.
Regarding claim 1, Meyer teaches a display sign card 11 comprising: a substantially rectangular marking device frame 13 comprising first and second vertical  edges parallel to a first vertical axes and a third and fourth horizontal edges parallel to a second horizontal axis, wherein the first and second axes are orthogonal; a first set of tiles 17 secured to the marking device frame 13; a second set of tiles 17 secured to the marking device frame 13, wherein the first and second set of tiles 17 are disposed adjacent to one another along the first axis; wherein a first tile of the first set of tiles is exposed to display a first portion of the indicia printed thereon and a second tile of the second set of tiles is exposed to display a second portion of the indicia printed thereon.

[AltContent: arrow][AltContent: textbox (2nd set of tiles)][AltContent: arrow][AltContent: textbox (1st set of tiles)]
    PNG
    media_image1.png
    529
    755
    media_image1.png
    Greyscale

Meyer teaches securing members 27 and 31. However, the securing members taught by Meyer are not movable about a second line parallel to the second axis.
Schmid teaches a flip leaf exhibitor comprising a substantially rectangular marking device frame 10 comprising first and second vertical edges parallel to a first vertical axes axis and third and fourth horizontal edges parallel to a second horizontal axis intersecting the first axis, wherein the first axis and the second axes axis are orthogonal and define a display direction for the indicia normal to the first axis and the second axis; a first set of tiles 15 secured to the marking device frame 10; wherein the first set of tiles and are movable about a first line parallel to the first horizontal axis; wherein a first tile of the first set of tiles 15 is exposed to display a first portion of the indicia printed thereon; and a securing member 17 movable about a second horizontal line parallel to the second horizontal axis between a securing position preventing movement of the sets of tiles about the first line and a non-securing position permitting movement of the sets of tiles about the first line.
[AltContent: textbox (3rd horizontal edge)]
[AltContent: arrow][AltContent: textbox (4th  horizontal edge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st vertical edge)][AltContent: arrow][AltContent: textbox (2nd vertical edge)]
    PNG
    media_image2.png
    408
    482
    media_image2.png
    Greyscale


Since the applicant does not disclose that having the securing members movable about a second horizontal line parallel to the second horizontal axis solves any state problem or is for any particular purpose, it appears to positioning the securing member at any suitable location on the frame as taught by Meyer would perform equally well in retaining the tiles and preventing the tiles from moving. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the securing means taught by Meyer for the securing members taught by Schmid and locating that securing member such that the securing member moves about a line parallel to the second axis as a matter of design choice. Such a modification would have involved a simple substitution of one known perforation pattern for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ 2D 1385 (2007).
Regarding claim 2, Meyer teaches the first set of tiles 17 is secured to the marking device frame 13 by a first hinge 13, the second set of tiles 17 is secured to the marking device frame 13 by a second hinge 13, and the first and second hinges 13 are disposed along a line parallel to the first axis.
Regarding claim 3, Meyer teaches rotating the first tile of the first set of tiles 17 about the first hinge 23 exposes a third tile of the first set of tiles.
Regarding claim 4, Schmid teaches the securing members 17 comprises a plurality of securing portions each movable between associated securing and non-securing positions, wherein the first tile 15 is rotatable about the first hinge 18 when one of the securing portions 17 is in the associated non-securing position and wherein the first tile 15 is prevented from being rotated about the first hinge 18 when the one securing portion 17 is in the associated securing position.
Regarding claim 11, Meyer teaches a display sign card retainer and method of displaying indicia in a marking device, wherein the marking device includes a substantially rectangular marking device frame 13 comprising first and second edges parallel to a first axes and third and fourth edges parallel to a second axis, wherein the first and second axes are orthogonal, comprising the steps of: securing a first set of tiles 17 secured to the marking device frame 13; securing a second set of tiles 17 secured to the marking device frame 13, wherein the first set of tiles 17 and the second set of tiles 17 are disposed adjacent to one another along the first axis; exposing one of the first set of tiles to display a first portion of the indicia printed thereon; exposing one of the second set of tiles to display a second portion of the indicia printed thereon.
Meyer teaches securing members 27 and 31. However, the securing members taught by Meyer are not movable about a second line parallel to the second axis.
Schmid teaches a flip leaf exhibitor comprising a substantially rectangular marking device frame 10 comprising first and second vertical edges parallel to a first vertical axes axis and third and fourth horizontal edges parallel to a second horizontal axis intersecting the first axis, wherein the first axis and the second axes axis are orthogonal and define a display direction for the indicia normal to the first axis and the second axis; a first set of tiles 15 secured to the marking device frame 10; wherein the first set of tiles and are movable about a first line parallel to the first horizontal axis; wherein a first tile of the first set of tiles 15 is exposed to display a first portion of the indicia printed thereon; and a securing member 17 movable about a second horizontal line parallel to the second horizontal axis between a securing position preventing movement of the sets of tiles about the first line and a non-securing position permitting movement of the sets of tiles about the first line.
Schmid teaches moving a securing member about a second line parallel to the second axis to prevent movement of the one of the first set of tiles and to prevent movement of the one of the second set of tiles.
Since the applicant does not disclose that having the securing members movable about a second horizontal line parallel to the second horizontal axis solves any state problem or is for any particular purpose, it appears to positioning the securing member at any suitable location on the frame as taught by Meyer would perform equally well in retaining the tiles and preventing the tiles from moving. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the securing means taught by Meyer for the securing members taught by Schmid and locating that securing member such that the securing member moves about a line parallel to the second axis as a matter of design choice. Such a modification would have involved a simple substitution of one known perforation pattern for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ 2D 1385 (2007).
Regarding claim 12, Meyer teaches securing the first set of tiles 17 comprises securing the first set of tiles 17 to the marking device frame 13 by a first hinge 23, securing the second set of tiles 17 comprises securing the second set of tiles 17 to the marking device frame 13 by a second hinge 23, and disposing first and second hinges 23 along a line parallel to the first axis.
Regarding claim 13, Meyer teaches rotating the first tile 17 of the first set of tiles about the first hinge 23 to expose a third tile of the first set of tiles.
Regarding claim 14, Meyer teaches moving a securing portion 29 from securing position (solid line, figure 2) to a non-securing position (dotted line, figure 2) to enable the first tile 17 to rotate about the hinge 23 and moving the securing portion 29 from the securing position to a non-securing position prevents the first tile to rotate about the hinge. Schmid teaches moving the securing member 17 from a securing position to a non-securing position to enable the first tile 15 to rotate about the first hinge and moving the securing portion 17 from the securing position to the non-securing position to prevent the first tile to rotate from rotating about the first hinge. (column 2, lines 31-35).

Claims 7, 8, 10, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US Patent 7043859 in view of Schmid, US Patent 4178710 as applied to claims 1 above and in further view of Fund, US Patent 4058918.
	Regarding claims 7 and 17, Meyer does not teach the marking device comprising a cavity.
	Fund teaches a vehicle placarding apparatus comprising a substantially rectangular base 40 comprising first and second edges parallel to a first axes and a third and fourth edges parallel to a second axis, wherein the first and second axes are orthogonal; a first set of tiles 42 secured to the base 40; wherein the first set of tiles are disposed along the first axis; wherein a first tile of the first set of tiles 42 is exposed to display a first portion of the indicia printed thereon. Fund teaches a raised perimeter frame sections 46 defined by the first through the fourth edges, wherein the first through fourth edges define a cavity 44 in which the first set of tiles.
	
    PNG
    media_image3.png
    253
    790
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    378
    360
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the frame of the display sign taught by Meyer and Schmid with a raised perimeter frame as taught by Fund to provide a means to enhance the aesthetic appearance of the display sign and a means to retain the tiles (cards) within the frame.
Regarding claims 8 and 18, Meyers teaches a clip 29 that secures a subset of the first set of tiles to a surface and Fund teaches a spring clips 52 that secures a subset of the first set of tiles to a surface of the cavity.
Regarding claims 10 and 20, Fund teaches a flange 66 that extends about the perimeter of the marking device frame.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US Patent 7043859 in view of Schmid, US Patent 4178710 as applied to claims 1 above and in further Long, US Patent 3518782.
Meyer does not teach an inner wall is substantially perpendicular to a bottom wall of the cavity and the outer wall forms an acute angle with the inner wall.
Long teaches a placard holder comprising a substantially rectangular base plate 1 comprising first and second edges 2 and 2’ parallel to a first axes and a third and fourth edges 3 and 3’ parallel to a second axis, wherein the first and second axes are orthogonal; a first set of tiles 15 secured to the base plate 1; wherein the first set of tiles are disposed along the first axis; wherein a first tile of the first set of tiles 15 is exposed to display a first portion of the indicia printed p thereon. Long teaches the first edge separates an inner wall 5 and an outer wall 6 of the placard holder, wherein the inner wall 5 is substantially perpendicular to a bottom wall of the cavity 7 and the outer wall 6 forms an acute angle with the inner wall 5. 

    PNG
    media_image5.png
    194
    586
    media_image5.png
    Greyscale

	It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the frame of the display sign taught by Meyer with an inner wall perpendicular to a bottom wall of the cavity and the outer wall forming an acute angle with the inner wall as taught by Long to provide a means increase rigidity to the base plate. (See column 2, lines 33-41).

Allowable Subject Matter
Claims 5, 6, 15 and 16 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631